Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 12 October 1799
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Dear Sr:
Newport Rhode Island Octr: 12th1799.

I am obliged to you for your favour of the 6th: instant, which enclosed me the duplicate of yours of the 13th: of August: neither the original of that, nor the Recruiting Instructions, have come to hand; but as I expect they will be forwarded to me from Charleston by the first ship, I will not trouble you for a copy of them without I find they have miscarried.
I return you many thanks for the care you have taken to provide winter quarters for the 8th: 9th: & 10th: Regiments. Is not the 7th: Regiment to be cantonned with them, also the battalion of artillery destined for field service, or where are they to be quartered the ensuing winter? Lieutt: Coll: Parker of the 8th: applied to me to go to the North Western Territory on business of much importance to him for four weeks. On the 10th: instant I wrote to him giving him liberty, and desiring him to arrange matters previous thereto so as to let his absence be attended with as little detriment as possible to the service; & to authorize some person to open any letters for him, that they might be acted upon in his absence. I have however written to him to day to desire he will postpone his departure till he has arranged the business relative to winter quarters committed to him by you.
Mrs: Pinckney’s health has so much mended lately, that I am in hopes I shall be able in about ten days to set out with her for Elizabeth Town; soon after which I shall have the pleasure of waiting on you, and also on the Secretary of War; and then proceed by easy Journeys to the vicinity of Harper’s Ferry.
I have not received any money or order for money & cloathing for recruiting the third Regiment. If I should; the application shall be deferred agreeable to your desire.
In your favour of the 13th: of August you request my thoughts on the constant appearance of the officers in Uniform. Fashion has made the wearing a cockade general: it is not now solely appropriate to military men. An officer in my opinion should at all times appear as such, and he can only do so by wearing his uniform—a blue coat edged with white does not sufficiently designate him to be an officer, and as lace is prohibited on our uniforms, the facing a blue coat with red, does not add much to the expence. I therefore do not think the argument of additional expence is weighty. If however an undress is permitted, there should be some regulation on the subject to ascertain precisely what that undress should be. In the German & French Service the officers in cold & rainy weather are permitted to wear great coats, but the fashion of those coats is prescribed. We have no regulation on the subject.
I agree with you on the impropriety of the appointment of a Major of Artillery, the chief of a battalion, to be deputy Pay Master. I have written to the pay master general on the subject, and will be obliged to you to peruse, seal & forward the enclosed letter to him.
I remain with great regard & esteem
Yrs. very sincerely
Charles Cotesworth Pinckney
Major General Hamilton
